Citation Nr: 0306065	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for adjustment disorder with mixed anxiety and depressed 
mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from July 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse actions by the VA RO.  
Historically it is noted that in December 1998, the issue of 
service connection for a psychiatric disability, 
characterized as adjustment disorder with mixed anxiety and 
depressive mood was remanded to the RO for further 
development.  Service connection for the veteran's 
psychiatric disability was granted in a March 1999 RO 
decision with a 30 percent evaluation.  The veteran expressed 
disagreement with the assigned rating and a timely appeal to 
the Board was ultimately perfected by the veteran.  The Board 
again remanded the case to the RO in November 1999 for 
further development.  

In a November 2000 decision, the Board determined that 
entitlement to an evaluation in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressive mood 
was not warranted.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In March 2001, the VA filed a Motion to 
Remand and To Stay Further Proceedings.  By Order dated in 
May 2001, the Veterans Claims Court vacated the Board's 
November 2000 decision, and remanded the case pursuant to 38 
U.S.C.A. § 7252(a).  

In April 2002, the Board undertook additional development of 
the issue currently on appeal.  The additional development 
has been completed and the claim is now ready for appellate 
consideration.  In January 2003, the Board wrote the veteran 
and informed him of the additional evidence received in 
regard to his claim and provided copies of the evidence for 
his review.  The veteran was informed that he had 60 days to 
submit additional evidence or argument in response to the new 
evidence.  In January 2003, the veteran's representative 
submitted a supplemental brief containing additional argument 
pertaining to the issue on appeal.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected psychiatric disorder is 
manifested by depression, anxiety, decreased concentration 
and difficulty sleeping, all secondary to his service-
connected tinnitus.  There is no evidence of flattened 
affect; circumstantial, circulatory, or stereotyped speech, 
panic attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory, and impaired 
judgment and/or abstract thinking.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for the veteran's service-connected 
psychiatric disorder have not been met. 38 U.S.C.A. §§ 1155, 
38 U.S.C.A. §§ 1155, 5100, et. seq. (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone 
several VA examinations and pertinent medical treatment 
records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in August 2002.  In this regard, the 
Board notes that the August 2002 correspondence made specific 
reference to evidence that would be obtained by the Board and 
records that the veteran was asked to submit in support of 
his appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained..  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's service-connected psychiatric disability is 
rated as 30 percent disabling under 38 C.F.R. § 4.30, 
Diagnostic Code 9440.  A 30 percent evaluation is warranted 
when psychiatric symptoms are productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. §  4.130, Diagnostic 
Code 9440.  

As noted above, service connection for adjustment disorder 
with mixed anxiety and depressive mood secondary to tinnitus 
was granted in a March 1999 RO decision with a 30 percent 
evaluation.  In light of the fact that the veteran has 
appealed the initial disability rating, the decision that 
follows will include consideration of whether there is any 
basis for "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Private medical records dated from January 1992 to June 1995 
essentially reflect treatment for a variety of psychiatric 
symptoms.  Diagnoses included major depression, panic 
disorder with agoraphobia, adjustment disorder with depressed 
mood, and alcohol and benzodiazepine abuse.  A January 1995 
private medical statement indicated that the veteran was 
diagnosed with major depression.  He was treated with anti-
depressant medications and individual psychotherapy.  

VA medical correspondence dated in November 1996 showed that 
the veteran received VA outpatient psychiatric treatment.  
His diagnoses included mood disorder due to medical 
condition; tinnitus and essential hypertension were also 
noted.  

A November 1996 VA hospital discharge summary reflects 
diagnoses of malingering and adjustment disorder with 
depressed mood.  His Global Assessment of Functioning (GAF) 
score was 75.  

On VA examination in October 1997, the veteran complained 
that his tinnitus made it difficult for him to sleep and was 
distracting.  At that time, it was noted that the veteran was 
employed in a manufacturing plant.  The examiner noted that 
there was no direct method of ascertaining that the veteran's 
depressed mood was secondary to his tinnitus but that he gave 
a plausible report concerning the connection.  The diagnoses 
included adjustment disorder with depressed mood secondary to 
tinnitus.  His GAF score was 55 reflecting moderate symptoms 
and moderate difficulty in social and occupational 
functioning.  

On VA examination in December 1997, the veteran reported that 
he had lost his job at the manufacturing plant due to 
difficulty in thinking, crying spells and "quality 
problems" on the his shift.  It was noted that the veteran 
had numerous jobs since his service discharge and generally 
left them due to difficulty concentrating.  On examination, 
it was noted that he was alert, fully oriented and 
cooperative.  His mood was both anxious and moderately 
depressed.  Diagnostic testing verified that the veteran was 
in some emotional distress and that he was having some 
bizarre sensory experiences.  The examiner indicated that it 
was possible that his excessive use of alcohol could be 
contributing to his mood disorder.  The diagnoses included 
adjustment disorder, probably due to tinnitus and alcohol and 
drug abuse.  His GAF score was 55.  

During the October 1997 RO hearing, the veteran testified 
that his tinnitus severely limited his ability to sleep and 
that this resulted in depression and a reduction in the 
ability to think.  The veteran related that he had been 
employed at ten different jobs, but that he had not been 
employed since June 1998.  He claimed that he was fired from 
his most recent job as a night shift supervisor at a 
manufacturing plant due to "confusion" caused by his 
tinnitus.  

On VA examination in February 1999, the veteran complained of 
depression and anxious feelings related to his service-
connected tinnitus.  He said that he was unable to 
concentrate in work situations and lost several jobs as a 
result.  On mental status examination, the veteran was fully 
oriented and able to maintain attention and concentration 
throughout the interview.  His mood was depressed and 
anxious.  The veteran's memory was adequate.  Thought process 
was logical and coherent, with goal-directed content.  The 
veteran denied suicidal or homicidal ideation and no 
delusional material was elicited.  Abstract ability was 
judged adequate.  Psychological testing revealed a pattern of 
over-reporting of psychopathology, but indicated that the 
veteran was under situational stress which tended to reduce 
his ability to function.  The diagnostic assessments included 
adjustment disorder with mixed anxiety and depressed mood, 
secondary to tinnitus; alcohol abuse; personality disorder, 
not otherwise specified, with avoidant and dependent traits.  
His GAF score was 50.  

On VA examination in December 1999, the veteran reported 
sleep difficulty, depressed mood and feelings of hopelessness 
due to his tinnitus.  On mental status examination, the 
veteran was alert and oriented, times four.  His mood was 
described as hopeless.  His affect was constricted and 
appropriate to the content of the interview.  He denied any 
hallucinations and did not appear to be responding to 
internal stimuli.  He denied suicidal or homicidal ideations, 
paranoia or delusions.  Memory was intact for two out of 
three objects in five minutes.  Speech was regular rate and 
rhythm, goal directed and without looseness of associations 
or flight of ideas.  Insight and judgment both appeared to be 
good.  The diagnostic impressions included adjustment 
disorder with depressed mood, chronic, secondary to tinnitus;  
and personality disorder, not otherwise specified, by 
history.  His GAF score was 60.  

In a February 2000 addendum to the December 1999 VA 
examination report, the examiner related that the veteran 
reported distractibility, decreased concentration, and 
decreased sleep which appeared to be related to diagnosed 
adjustment disorder with depressed mood, secondary to 
tinnitus.  The examiner noted that the overall disability 
picture was complicated by current alcohol use.  In addition, 
his diagnosed personality disorder added further difficulties 
to his functioning both socially and occupationally.  The 
examiner stated that the veteran appeared to have moderate to 
severe impairment in social and occupational functioning and 
that such findings were unchanged from his level of 
functioning as assessed during the February 1999 VA 
examination.  

On VA examination in September 2002, the veteran reported 
feelings of depression and hopelessness.  He indicated sleep 
difficulties, decreased concentration, decreased energy and 
decreased interest in activities.  On mental status 
examination, the veteran was alert and fully oriented.  His 
speech was delivered in a moderate tone and pace.  The 
content of his speech was logical and goal-directed.  No 
delusional material was elicited.  His memory appeared to be 
grossly intact within the interview setting.  Mood was sad 
and affect was constricted but appropriate to the content of 
the interview.  He showed no evidence of in the interview to 
suggest that he was responding to internal stimuli.  He did 
not describe any obsessions, compulsions or panic symptoms.  
The examiner noted that the veteran's functioning over the 
years was impacted by his depressive disorder as well as by 
his physical disorders.  Additional complicating factors 
included his history of alcohol use and a personality 
disorder.  By the veteran's report, he last worked in 
December 2001 and had not resumed work presumably due to his 
depressive disorder, tinnitus, medications and non-service-
connected medical problems, including cervical spondylosis 
for which he required surgery.  Regarding his social 
functioning, it was noted that the veteran continued to 
maintain involvement with his family and to some extent 
within his community.  The examiner, related that his current 
level of functioning did not appear to be appreciably changed 
from that described in the December 1999 VA examination 
report.  The diagnostic impressions included major depressive 
disorder, recurrent; dysthymic disorder and personality 
disorder, by history.  General medical conditions were noted 
as tinnitus, cervical spondylosis, chronic pain, 
hyperlipidemia, sleep apnea, and hypertension.  His GAF score 
was 55.  

Based upon the current evidentiary record as summarized 
above, the Board is unable to conclude that an evaluation in 
excess of 30 percent is warranted for the veteran's service-
connected psychiatric disorder under the relevant schedular 
criteria.  The veteran's psychiatric disorder is currently 
manifested by symptoms productive of moderate social and 
industrial impairment (as indicated by the reported GAF score 
of 55), according to the most recent VA examination in 
September 2002.  It has been noted that additional 
complicating factors included a history of alcohol abuse and 
a personality disorder.  In addition, earlier examinations 
conducted in 2000, 1999, and 1997 reflect similar findings.  
There is no competent medical evidence indicating 
circumstantial, circumlocutory, or stereotyped speech, 
impairment of short- or long-term memory, panic attacks more 
than once per week, difficulty in understanding complex 
commands, and impaired judgment, such as are contemplated by 
the next higher rating of 50 percent.  

The veteran is shown to be depressed and anxious with 
difficulty sleeping and decreased concentration.  However, 
the veteran is usually described as well oriented with normal 
speech patterns, fair judgment and insight, without verified 
psychotic manifestations.  Moreover, the veteran has 
continued to maintain contact with his family and in his 
community which provides at least a minimum of social 
exposure.  The Board has concluded that the veteran's 
reported symptoms are consistent with and contemplated by the 
present 30 percent schedular disability rating.  His 
psychiatric symptoms do not more nearly approximate the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  

The Board has also reviewed the claim for a rating in excess 
of 30 percent mindful of the guidance of Fenderson, supra.  
With consideration of all pertinent evidence, the Board finds 
that the assignment of the 30 percent evaluation since the 
grant of service connection is proper.  The assignment of a 
rating in excess of 30 percent is not warranted for any 
portion of the time period in question.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the veteran's psychiatric disability 
alone results in hospitalization or other marked interference 
with employment beyond that contemplated by the provisions of 
the schedule.  It is not shown that there is actual 
employment interference.  As such, further consideration of 
the provisions of 38 C.F.R. § 3.321 is not indicated.  




ORDER

An initial rating in excess of 30 percent for the veteran's 
service-connected psychiatric disability is denied for the 
entire period at issue.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

